EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 13, line 1, “wherein second” now reads --wherein the second--.

EXAMINER’S STATEMENT OF REASON FOR ALLOWANCE
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-10, US 1,626,195 (Hiller) discloses a coupling assembly (see Figures 1-4) arranged between an input shaft (10) and a rotor shaft (11) of a supercharger, the coupling assembly comprising:
a first hub (14) mounted for concurrent rotation with the input shaft;
a second hub mounted for concurrent rotation with the rotor shaft;
a first side coupling assembly (16, 21) having (i) a first side coupling body (16) and (ii) a first side elastomeric insert (21), the first side coupling body including an inboard body portion and an outboard body portion, the inboard body portion having a first series of pockets, the outboard body portion having a second series of pockets;
a second side coupling assembly (17, 28) having (i) a second side coupling body (17) and (ii) a second side elastomeric insert (28), the second side coupling body including an inboard body portion and an outboard body portion, the inboard body portion having a third series of pockets, the outboard body portion having a fourth series of pockets;

a plurality of coupler pins (39) received in the central hub bores and extending on one end into the first plurality of lobes and on a second end into the third plurality of lobes;
wherein the first and second side elastomeric inserts provide dampening between (i) the first side coupling body and the central hub and (ii) the second side coupling body and the central hub (see page 1, lines 30-36).
Hiller fails to disclose the first side elastomeric insert having a first and second plurality of lobes, the pockets of the first and second series of pockets being tangentially offset relative to each other and each receiving respective first and second plurality of lobes therein, and the second side elastomeric insert having a third and fourth plurality of lobes, the pockets of the third and fourth series of pockets being tangentially offset relative to each other and each receiving respective third and fourth lobes therein. The prior art fails to fairly show or suggest a modification to Hiller such that the first side elastomeric insert having a first and second plurality of lobes, the pockets of the first and second series of pockets being tangentially offset relative to each other and each receiving respective first and second plurality of lobes therein, and the second side elastomeric insert having a third and fourth plurality of lobes, the pockets of the third and fourth series of pockets being tangentially offset relative to each other and each receiving respective third and fourth lobes therein.
Regarding claims 11-20, the claims are allowed for the reasons set forth above regarding claim 1 for including substantially similar subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        April 14, 2021